The committee on the returns reported, that the return from Woburn was represented as illegal by certain petitioners from that town, and thereupon a time was assigned for the consideration of the said election.1
At the time assigned, the house proceeded to the consideration of the case, and the parties were admitted upon the floor. Mr. Johnson (the member returned) laid upon the table a certificate of the warning of the town meeting, at which he was elected, from a constable of the town of Woburn: whereupon a question arose, whether a certificate, from the constable of any town, [of a warning] of the inhabitants, for choosing a representative, shall be conclusive evidence of such warning, which question was decided in the affirmative.
After a full hearing of the case, it was voted that Mr. Johnson was duly elected.2

 3 J. H. 15.


 Same, 25.